DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the same test field" in lines 20 and 21.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 51 and 54-58, the term "and/or" renders the claim indefinite because it is unclear which of the limitation(s) are part of the claimed invention and frequently unclear which limitations are intended to belong to the alternatives. See MPEP § 2173.05(d).  Further regarding claim 58, the claim recites “and optionally the adjustment and/or correction,” further obfuscating which limitations are intended to belong to the alternatives.
Regarding claim 53, the last line does not make grammatical sense.
Regarding claims 54-58, no actual process steps are recited.  Furthermore, assuming “checking … a relative position between a first inking unit cylinder and a forme cylinder” is the 
Further regarding claim 54, the phrase “is carried out using” in lines 16 and 35 does not actually set forth any steps in the process, rendering the claim indefinite.  Additionally, in lines 25 and 33 the claims recites the phrase “in this way”; however, the claim does not make clear what “way” is being disclosed.
Further regarding claim 55, the claim recites that the process “is carried out based on the at least one first image element,” but does not set forth any steps in the process.
Claim 56 recites the limitation "the image motif" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 58, the claim recites that the process “is carried out based on a result of the printing of first image elements,” but does not set forth any steps in the “checking” process.
For all of the process claims, it is recommended that every step that is involved in, e.g., the recited “checking” be positively recited in order to avoid any further indefiniteness.
Appropriate correction and/or clarification is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853